Title: To Thomas Jefferson from Samuel Maverick, 11 August 1821
From: Maverick, Samuel
To: Jefferson, Thomas


Worthy Sir
Montpelier Pendleton Dist: So: Carolina
Augt 11. 1821
for many years past I have been in the habit of Cultivating the Grape Vine & with various Success; owing to some cause or other they verry generally Rotted, and which has all most allways happened just at the moment as it were when they have attained their full size, they then take a drab Coloured spot on One side which spreads in a few days over the Grape & has the appearance of being scalded & in that state they readily part from the Vine, that is they are easily shook of—, this phenonimon is most comon to the large Dark Purple or Black Grape, the White Chasilas & several other Kinds of Grape are in fested with the same Brown spot, drys a way flatning on One side & the Bunches fall off—I have a Valuable Grape now in Bearing, which is said to have been procured from you some years past it has made its appearance in this part of the Country, or Rather I have procured it, in two ways One from Col. Hawkins from the Creek Nation & in another from a Mr Booth from Virginia,  this has ripened well and is a good Bearer, I now have Inclosed two Leaves from that Vine inorder that you may be better in abled to give me Information what Grape it is, and where Imported from, for several reasons One of which is to compair the similarity of Effect in perhaps different Latitudes & for a further Importation of Vines, the Bunches on that Vine contain generally from 20 to 40 Grapes, and after attaining from ½ to ¾ Inch in Diameter, they turn Light Coloured, then gradually assume the Colour of Madarah wine or Light brick Colour, the Grape is nearly round—flattened a Little at the ends & rather most at the stem, the fruit is Verry Excelent, but leaves a verry slight Astringent tast in the skinI am in Latitude 34.20 the Land lays pleasantley Rolling, Perhaps One of the Best watered Country in America, about 30 miles below the Table Mountain which forms part of the Great Chain running threw this Continant our soil is Various & in my perticular neighbourhood & farm we have a mixture of sand & Black Loom from 4 to 12 Inches on a Greasy Red  Retentive Clay, on which I have tryed Various Methods to Cultivate the Vine, on Arbours Aspilliers & frames 2½ foot high training them Horisontally, but I find to train them on Poles about 10 foot high, running them up in single stems & Exposing them to the Sun & Air, Answers best with me & occasionally pulling off the Leaves, on a Gradual South Exposiour, I have Laid of Horisontal Beds 5 foot wide, with 10 foot space Between from which I have taken off all the soil, I carted on Top soil, Cow manure & sand on the Beds & Incorperated them with a portion of the Clay & soil from 2½ to 3 foot deep, & planted One Row of Vines about 6. to 8 foot apart on Each Bed, in this way alone I have been in abled to rase the Large Black Grape, which has all most invariably rotted in every other way, the Only appology I have to offer for this Paper to you, is the Emence Importance to this Country in the Introduction of a New and Valuable Article of Comerce, as well as a most deliscious and Agreable fruit, the Introduction of which may Perhaps Amelirate, the Awfull effects of spiritual Liquor—I Grow in my Colection a small Grape in Tolerable size Bunches say ¼ to ½ in weight which Ripens well, verry sweet & deliscious flavour,—Wild Grapes are plenty & Consist of the Large Black Muscadine Small thin Leaf grown on Rich Bottom Lands—Fox Grape Black, Red & White—the summer Grape on high Land the small winter Grape on Water Course & a New Kind I have just discovered, but some what similar to the summer Grape & I supose of that Kind the Bunches & Berrys Layer Ripens well, if there is any thing in this way, which strikes your fancy, you will please to Order me to whom & where I shall send them by way of Charleston to you, to which place I will forward them by a Waggon—I shall Consider it a great favour for any Information Relative to the Grape Vine as to Soil Manure Climate Exposier Prooning kinds or any thing else, I once had the pleasure of speaking to you on the Road, my Uncle Wm Turpin & myself met you in Passing threw Virginia on our way to Carolina about 13 years ago, since when he has settled himself at New Rotchell New Yorkare they not Various other plants that might be Introduced for the great Convenience & Cumfort of the Inhabitance of this wide Extended Country, even Tea & other Luxerys, to Sasiate the avorice of Comerce, or at Least to spair the Nessity of the Millions Yearly Expended in Protecting the Introduction of scarce Articls which we might have in great Profusian at home, it appears to me that there is no Excuse Except to keep up a Nursery of seaman & follow the old plan of those Nations of Europe differantly situated from us, they from Nessity have become Amphebious, but we are Land Animals & will perhaps indanger our political Existance by following them too far into the water—and am with much RespectSaml Maverick